In a proceeding, inter alia, to invalidate petitions designating Eugene Levy as a candidate in the Conservative Party primary election to be held on September 9, 1980 for the public office of Member of the Assembly from the 95th Assembly District, the appeal is from a judgment of the Supreme Court, Rockland County, dated August 15, 1980, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Lazer, Rabin, Margett and Martuscello, JJ., concur.
Hopkins, J. P., dissents and votes to reverse the judgment and remand the matter to Special Term for further proceedings consistent herewith: Pursuant to subdivision 2 of section 16-102 of the Election Law, the 14-day period within which to bring a proceeding contesting a designating petition applies with respect to a review of a certificate of authorization issued at a meeting of a party’s committee (see Election Law, § 6-120, subd 3).